Exhibit 10.2

EXECUTION VERSION

SUBSIDIARY GUARANTY AGREEMENT

This SUBSIDIARY GUARANTY AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Subsidiary Guaranty Agreement”), dated as of
May 1, 2013, is made jointly and severally by the Persons listed on the
signature pages hereof as Subsidiary Guarantors and each of the other Persons
that from time to time becomes an Additional Subsidiary Guarantor pursuant to
the terms of Section 11 hereof (each a “Subsidiary Guarantor” and collectively
the “Subsidiary Guarantors”), in favor of each of the holders from time to time
of the Notes issued under the Note Agreement referred to below (each a
“Beneficiary”, and collectively, the “Beneficiaries”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Note
Agreement referred to below.

RECITALS

A. Reference is made to that certain Note Agreement, dated as of May 1, 2013 (as
the same from time to time may be amended, restated, supplemented or otherwise
modified, the “Note Agreement”), by and among Pulitzer Inc., a Delaware
corporation (together with its successors and assigns, “Pulitzer”), St. Louis
Post-Dispatch LLC, a Delaware limited liability company (together with its
successors and assigns, “STL Post-Dispatch”) and the initial Beneficiaries
signatory hereto, pursuant to which, subject to the terms and conditions set
forth therein, Pulitzer and STL Post-Dispatch issued to such Beneficiaries the
Notes, as defined therein.

B. The initial Beneficiaries are willing to enter into the Note Agreement and
otherwise make, extend and maintain certain financial accommodations to Pulitzer
and STL Post-Dispatch as provided in the Note Agreement, the Notes and the other
Transaction Documents, but only upon the condition, among others, that the
Subsidiary Guarantors shall have executed and delivered this Subsidiary Guaranty
Agreement.

GUARANTY

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Subsidiary Guarantor hereby agrees as follows:

1. GUARANTY.

1.1 Guaranty. Each Subsidiary Guarantor hereby irrevocably, absolutely and
unconditionally jointly and severally guarantees unto each Beneficiary (i) the
full and prompt payment of the principal of, and premium, interest and all other
amounts due with respect to, the Notes from time to time outstanding, as and
when such amounts shall become due and payable, whether by lapse of time, upon
redemption, prepayment or purchase, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, premium or interest at the rate set forth
in the Notes or any



--------------------------------------------------------------------------------

other amounts due thereunder) in coin or currency of the United States of
America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (ii) the full and prompt payment,
performance and observance by Pulitzer and STL Post-Dispatch of all other
obligations, covenants, conditions and agreements contained in the Note
Agreement, the Notes or any other Transaction Document, including, without
limitation, the Note Obligations, and (iii) the full and prompt payment, upon
demand by any Beneficiary, of all costs and expenses (including reasonable
attorneys’ fees), if any, as shall have been expended or incurred in the
protection or enforcement of any rights, privileges or liabilities under the
Note Agreement, the Notes or any other Transaction Document or in the protection
or enforcement of any rights, privileges or liabilities under this Subsidiary
Guaranty Agreement or in any consultation or action in connection therewith or
herewith (all such obligations, covenants, conditions and agreements described
in the foregoing clauses (i), (ii) and (iii) being hereinafter collectively
referred to as the “Guaranteed Obligations”).

Each Subsidiary Guarantor hereby acknowledges and agrees that its liability
hereunder is joint and several with any other Person(s) who may guarantee the
obligations and indebtedness under and in respect of the Notes, the Note
Agreement and the other Transaction Documents.

1.2 Guaranty of Payment and Performance. This is a guaranty of payment and
performance and not a guaranty of collection, and each Subsidiary Guarantor
hereby waives any right to require that any action on or in respect of the Note
Agreement, the Notes, the Transaction Documents or any instrument or agreement
relating to the Guaranteed Obligations be brought against Pulitzer, STL
Post-Dispatch, any other Subsidiary Guarantor or any other Person or that resort
be had to any direct or indirect security for the Notes or for this Subsidiary
Guaranty Agreement or any other remedy. Any Beneficiary may, at its option,
proceed hereunder against any Subsidiary Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against Pulitzer, STL Post-Dispatch, any other Subsidiary
Guarantor or any other Person and without first resorting to any direct or
indirect security for the Notes or for this Subsidiary Guaranty Agreement or any
other remedy. The liability of each Subsidiary Guarantor hereunder shall in no
way be affected or impaired by any acceptance by any Beneficiary of any direct
or indirect security for, or other guaranties of, the Guaranteed Obligations or
by any failure, delay, neglect or omission by any Beneficiary to realize upon or
protect any of the Guaranteed Obligations or any Notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken or omitted to be taken by any
such Beneficiary. Each Subsidiary Guarantor (i) acknowledges that certain
obligations of Pulitzer and STL Post-Dispatch under the Note Agreement and the
other Transaction Documents will survive the payment or transfer of any Note and
the termination of the Note Agreement and the other Transaction Documents and
(ii) agrees that the obligations of each Subsidiary Guarantor hereunder with
respect to such surviving obligations shall also survive the payment or transfer
of any Note and the termination of the Note Agreement and the other Transaction
Documents.

 

2



--------------------------------------------------------------------------------

1.3 General Provisions Relating to the Subsidiary Guaranty Agreement.

(a) Each Subsidiary Guarantor hereby consents and agrees that any Beneficiary,
with or without any further notice to or assent from any Subsidiary Guarantor,
may, without in any manner affecting the liability of any Subsidiary Guarantor
under this Subsidiary Guaranty Agreement, and upon such terms and conditions as
any Beneficiary may deem advisable:

(i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the payment or
performance of any of the Guaranteed Obligations, or waive any default with
respect thereto, or waive, modify, amend or change any provision of the Note
Agreement, the Notes or any other Transaction Document;

(ii) sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Beneficiary as direct or indirect security for the payment
or performance of any of the Guaranteed Obligations; or

(iii) settle, adjust or compromise any claim of Pulitzer, STL Post-Dispatch or
any other Subsidiary Guarantor against any other Person secondarily or otherwise
liable for any of the Guaranteed Obligations.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment or compromise and
that the same shall be binding upon it, and hereby waives any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that each Subsidiary Guarantor shall at all times be bound by
this Subsidiary Guaranty Agreement and remain liable hereunder.

(b) Each Subsidiary Guarantor hereby waives: (i) notice of acceptance of this
Subsidiary Guaranty Agreement by the Beneficiaries or of the creation, renewal
or accrual of any liability of Pulitzer, STL Post-Dispatch or any other
Subsidiary Guarantor, present or future, or of the reliance of such
Beneficiaries upon this Subsidiary Guaranty Agreement (it being understood that
all Guaranteed Obligations shall conclusively be presumed to have been created,
contracted or incurred in reliance upon the execution of this Subsidiary
Guaranty Agreement); (ii) demand of payment by any Beneficiary from Pulitzer,
STL Post-Dispatch, any other Subsidiary Guarantor or any other Person indebted
in any manner on or for any of the Guaranteed Obligations hereby guaranteed; and
(iii) presentment for the payment by any Beneficiary or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to the Subsidiary Guarantors. The obligations of each
Subsidiary Guarantor under this Subsidiary Guaranty Agreement and the rights of
each Beneficiary to enforce such obligations by any proceedings, whether by
action at law, suit in equity or otherwise, shall not be subject to any
reduction, limitation, impairment or termination, whether by reason of any claim
of any character whatsoever or otherwise and shall not be subject to any
defense, setoff, counterclaim, recoupment or termination whatsoever.

 

3



--------------------------------------------------------------------------------

(c) The obligations of each Subsidiary Guarantor hereunder shall be binding upon
each Subsidiary Guarantor and its successors and assigns, and shall remain in
full force and effect irrespective of:

(i) (A) the genuineness, validity, regularity or enforceability of the Note
Agreement, the Notes, this Subsidiary Guaranty Agreement or any other
Transaction Document, or any of the terms of any thereof, (B) the continuance of
any obligation on the part of Pulitzer, STL Post-Dispatch, any other Subsidiary
Guarantor or any other Person on the Notes or under the Note Agreement, this
Subsidiary Guaranty Agreement or any other Transaction Document, (C) the power
or authority or the lack of power or authority of (x) Pulitzer or STL
Post-Dispatch to execute and deliver the Note Agreement and the Notes or any
other Transaction Document, or to perform any of its obligations thereunder or
(y) any other Subsidiary Guarantor to execute and deliver this Subsidiary
Guaranty Agreement or any such other instrument or agreement, or to perform any
of its obligations thereunder, or (D) the existence or continuance of Pulitzer,
STL Post-Dispatch, any other Subsidiary Guarantor or any other Person as a legal
entity;

(ii) any default, failure or delay, willful or otherwise, in the performance by
Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor or any other Person
of any obligations of any kind or character whatsoever of Pulitzer, STL
Post-Dispatch, any other Subsidiary Guarantor or any other Person (including,
without limitation, the Guaranteed Obligations);

(iii) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor or any
other Person or in respect of the property of Pulitzer, STL Post-Dispatch, any
other Subsidiary Guarantor or any other Person or any merger, consolidation,
reorganization, dissolution, liquidation, the sale of all or substantially all
of the assets of or winding up of Pulitzer, STL Post-Dispatch, any other
Subsidiary Guarantor or any other Person;

(iv) impossibility or illegality of performance on the part of Pulitzer, STL
Post-Dispatch, any other Subsidiary Guarantor or any other Person of its
obligations under the Note Agreement, the Notes, this Subsidiary Guaranty
Agreement or any other Transaction Document;

(v) in respect of Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor or
any other Person, any change of circumstances, whether or not foreseen or
foreseeable, whether or not imputable to Pulitzer, STL Post-Dispatch, any other
Subsidiary Guarantor or any other Person, or impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any Federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of Pulitzer, STL Post-Dispatch, any other
Subsidiary Guarantor or any other Person and whether or not of the kind
hereinbefore specified;

 

4



--------------------------------------------------------------------------------

(vi) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges or liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under this Subsidiary Guaranty Agreement, so that such sums would be rendered
inadequate or would be unavailable to make the payments herein provided;

(vii) any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
payment or performance by any party of any of the Guaranteed Obligations;

(viii) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Subsidiary Guarantor of
failure of Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor or any
other Person to keep and perform any of the Guaranteed Obligations, or failure
to resort for payment to Pulitzer, STL Post-Dispatch, any other Subsidiary
Guarantor or to any other Person or to any other guaranty or to any property,
security, Liens or other rights or remedies;

(ix) the acceptance of any additional security or other guaranty, the advance of
additional money to Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor
or any other Person, the renewal or extension of the Notes or amendments,
modifications, consents or waivers with respect to the Note Agreement, the Notes
or any other Transaction Document, or the sale, release, substitution or
exchange of any security for the Notes;

(x) any defense whatsoever that Pulitzer, STL Post-Dispatch, any other
Subsidiary Guarantor or any other Person might have to the payment of the Notes
(principal, premium, interest or any other amounts due thereunder), other than
payment in cash thereof, or to the payment, performance or observance of any of
the other Guaranteed Obligations, whether through the satisfaction or purported
satisfaction by Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor or
any other Person of its debts due to any cause such as bankruptcy, insolvency,
receivership, merger, consolidation, reorganization, dissolution, liquidation,
winding up or otherwise;

 

5



--------------------------------------------------------------------------------

(xi) any act or failure to act with regard to the Note Agreement, the Notes,
this Subsidiary Guaranty Agreement or any other Transaction Document, or
anything which might vary the risk of the Subsidiary Guarantors; or

(xii) any other circumstance (other than payment and performance in full of the
Guaranteed Obligations (subject to Section 4 below)) which might otherwise
constitute a defense available to, or a discharge of, each Subsidiary Guarantor
in respect of its obligations under this Subsidiary Guaranty Agreement;

provided, that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Subsidiary Guaranty Agreement that the obligations of each Subsidiary Guarantor
shall be absolute and unconditional and shall not be discharged, impaired or
varied except by the full and prompt payment and performance of all of the
Guaranteed Obligations. Without limiting the foregoing, it is understood that
repeated and successive demands may be made and recoveries may be had hereunder
as and when, from time to time, Pulitzer, STL Post-Dispatch or any other Person
shall default under the terms of the Note Agreement, the Notes or any other
Transaction Document and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by Pulitzer, STL Post-Dispatch or any
other Person under the Note Agreement, the Notes or any other Transaction
Document, this Subsidiary Guaranty Agreement shall remain in full force and
effect and shall apply to each and every subsequent default.

(d) All rights of any Beneficiary may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note whether with or without the consent of or
notice to the Subsidiary Guarantors under this Subsidiary Guaranty Agreement or
to Pulitzer or STL Post-Dispatch.

(e) Each Subsidiary Guarantor hereby subordinates to the rights of the
Beneficiaries under the Note Agreement, the Notes or any other Transaction
Document, and agrees to defer any assertion, until such time as the Guaranteed
Obligations have been indefeasibly paid and performed in full (subject to
Section 4 below), of any claim or other rights that it may now or hereafter
acquire against Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor or
any other Person that arise from the existence, payment, performance or
enforcement of each Subsidiary Guarantor’s obligations under this Subsidiary
Guaranty Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against Pulitzer, STL
Post-Dispatch, any other Subsidiary Guarantor or any other Person, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from
Pulitzer, STL Post-Dispatch, any other Subsidiary Guarantor or any other Person,
directly or indirectly, in cash or other property or by setoff or in any other
manner, payment or security on account of such claim, remedy or

 

6



--------------------------------------------------------------------------------

right. If any amount shall be paid to any Subsidiary Guarantor in violation of
the preceding sentence at any time prior to the payment and performance in full
of all the Guaranteed Obligations, such amount shall be held in trust for the
benefit of the Beneficiaries and shall forthwith be paid to the Beneficiaries to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured.

(f) Each Subsidiary Guarantor agrees that, to the extent Pulitzer, STL
Post-Dispatch, any other Subsidiary Guarantor or any other Person makes any
payment on any Note or in respect of any of the other Guaranteed Obligations,
which payment or any part thereof is subsequently invalidated, voided, declared
to be fraudulent or preferential, set aside, recovered, rescinded or is required
to be retained by or repaid to a trustee, receiver, or any other Person under
any bankruptcy code, common law, or equitable cause, then and to the extent of
such payment, the obligation or the part thereof intended to be satisfied shall
be revived and continued in full force and effect with respect to each
Subsidiary Guarantor’s obligations hereunder, as if said payment had not been
made. The liability of each Subsidiary Guarantor hereunder shall not be reduced
or discharged, in whole or in part, by any payment to any Beneficiary from any
source that is thereafter paid, returned or refunded in whole or in part by
reason of the assertion of a claim of any kind relating thereto, including, but
not limited to, any claim for breach of contract, breach of warranty,
preference, illegality, invalidity, or fraud asserted by any account debtor or
by any other Person.

(g) The Beneficiaries shall have no obligation to (a) marshal any assets in
favor of any Subsidiary Guarantor or in payment of any or all of the Guaranteed
Obligations or (b) pursue any other remedy that any Subsidiary Guarantor may or
may not be able to pursue itself and that may lighten such Subsidiary
Guarantor’s burden, any right to which each Subsidiary Guarantor hereby
expressly waives.

1.4 Limitation of Liability.

(a) Notwithstanding anything contained herein to the contrary, the obligations
of each Subsidiary Guarantor hereunder at any time shall be limited to the
maximum amount as will result in the obligations of such Subsidiary Guarantor
under this Subsidiary Guaranty Agreement not constituting a fraudulent transfer
or conveyance for purposes of any bankruptcy, liquidation, assignment for the
benefit of creditors, conservatorship, moratorium, receivership, insolvency,
rearrangement, reorganization or similar debtor relief laws to the extent
applicable to this Subsidiary Guaranty Agreement and the obligations of each
Subsidiary Guarantor hereunder.

(b) If any payment shall be required to be made to any Beneficiary under this
Subsidiary Guaranty Agreement, each Subsidiary Guarantor hereby unconditionally
and irrevocably agrees it will contribute, to the maximum extent permitted by
law, such amounts to each other Subsidiary Guarantor and Pulitzer and STL
Post-Dispatch so as to maximize the aggregate amount paid to the Beneficiaries
under or in connection with this Subsidiary Guaranty Agreement, the Note
Agreement, the Notes or any other Transaction Document.

 

7



--------------------------------------------------------------------------------

2. DUTY OF SUBSIDIARY GUARANTORS TO STAY INFORMED.

Each of the Subsidiary Guarantors hereby agrees that it has complete and
absolute responsibility for keeping itself informed of the business, operations,
properties, assets, condition (financial or otherwise) of Pulitzer, STL
Post-Dispatch, each other Subsidiary Guarantor, any and all endorsers and any
and all guarantors of the Guaranteed Obligations and of all other circumstances
bearing upon the risk of nonpayment of the obligations evidenced by the Notes or
the Guaranteed Obligations, and each of the Subsidiary Guarantors further agrees
that the Beneficiaries shall have no duty, obligation or responsibility to
advise it of any such facts or other information, whether now known or hereafter
ascertained, and each Subsidiary Guarantor hereby waives any such duty,
obligation or responsibility on the part of the Beneficiaries to disclose such
facts or other information to any Subsidiary Guarantor.

3. REPRESENTATIONS AND WARRANTIES.

Each Subsidiary Guarantor hereby represents and warrants to each of the
Beneficiaries that, as of the date such Person becomes a party hereto:

(a) Such Subsidiary Guarantor, if it is a corporation, limited partnership or
limited liability company: (i) is an entity duly organized, validly existing and
in good standing under the laws of the state of its formation; (ii) is duly
registered or qualified to do business and is in good standing in every
jurisdiction where the nature of its business requires it to be so registered or
qualified (except where the failure to so register or qualify could not
reasonably be expected to have a material adverse effect on such Subsidiary
Guarantor’s business, property or assets, condition (financial or otherwise),
operations or prospects or on such Subsidiary Guarantor’s ability to pay or
perform the Guaranteed Obligations); (iii) has all requisite organizational
power and authority to own its properties and to carry on its business as
currently conducted and as proposed to be conducted, and to execute and deliver
this Subsidiary Guaranty Agreement and to perform its obligations hereunder; and
(iv) is in compliance in all material respects with all applicable laws, rules,
regulations and orders;

(b) Such Subsidiary Guarantor, if it is a general partnership: (i) has all
requisite partnership power and authority to conduct its business, to own and
lease its property or assets, to execute and deliver this Subsidiary Guaranty
Agreement and to perform its obligations hereunder; and (ii) is in compliance in
all material respects with all applicable laws, rules, regulations and orders;

(c) The execution, delivery and performance by such Subsidiary Guarantor of this
Subsidiary Guaranty Agreement (i) have been duly authorized by all necessary
corporate, limited liability company or partnership action and (ii) do not
contravene such Subsidiary Guarantor’s charter documents, bylaws, partnership
agreement, operating agreement or any similar agreement;

(d) The execution and delivery of this Subsidiary Guaranty Agreement will not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, or result in any violation of, or result in the
creation of any

 

8



--------------------------------------------------------------------------------

Lien upon any of the properties or assets of any Subsidiary Guarantor pursuant
to the organizational documents of any such Person, any award of any arbitrator
or any agreement (including any agreement with equityholders of such Persons),
instrument, order, judgment, decree, statute, law, rule or regulation to which
such Person is subject;

(e) Neither the nature of any Subsidiary Guarantor nor any of their respective
businesses or properties, nor any relationship between any Subsidiary Guarantors
or between any Subsidiary Guarantor and any Subsidiary or Affiliate of Pulitzer,
or any other Person, nor any circumstance in connection with this Subsidiary
Guaranty Agreement, require any material authorization, consent, approval,
exemption or other action by, or notice to, or filing with, any court or
administrative or governmental body (other than routine filings with respect to
this Subsidiary Guaranty Agreement and any consents which have been obtained) in
connection with the execution and delivery of this Subsidiary Guaranty Agreement
or the fulfillment of or compliance with the terms and provisions hereof or of
any other instrument or agreement relating hereto;

(f) This Subsidiary Guaranty Agreement constitutes a valid and binding
obligation of such Subsidiary Guarantor, enforceable against such Subsidiary
Guarantor in accordance with its terms, except as the enforceability thereof may
be subject to, or limited by, bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and general principles of equity, regardless of
whether such enforceability is considered in a proceeding at law or in equity;

(g) There is no action, suit, investigation or proceeding pending or, to the
knowledge of such Subsidiary Guarantor, threatened which questions the validity
or legality of, or seeks damages in connection with, this Subsidiary Guaranty
Agreement, the Note Agreement, the Notes or any other Transaction Document or
any action taken or to be taken pursuant to this Subsidiary Guaranty Agreement,
the Note Agreement, the Notes or any other Transaction Document. There is no
action, suit, investigation or proceeding pending or, to the knowledge of such
Subsidiary Guarantor, threatened against such Subsidiary Guarantor or any of its
Subsidiaries or any properties or rights of any of the foregoing, by or before
any court, arbitrator or administrative or governmental body which, individually
or collectively, could reasonably be expected to have a material adverse effect;

(h) The Guaranteed Obligations are not subject to any offset or defense of any
kind against any Beneficiary, Pulitzer or STL Post-Dispatch;

(i) After giving effect to this Subsidiary Guaranty Agreement, such Subsidiary
Guarantor will be “Solvent,” (taking into account any and all rights of
contribution) meaning: (a) the fair saleable value of such Subsidiary
Guarantor’s assets will be in excess of the amount that will be required to be
paid on or in respect of its existing debts and other liabilities (including
contingent liabilities) as they mature; (b) such Subsidiary Guarantor will not
have unreasonably small capital to carry on its business as conducted or as
proposed to be conducted; (c) such Subsidiary Guarantor does not intend to or
believe that it will incur debts beyond its ability to generally pay

 

9



--------------------------------------------------------------------------------

such debts as they mature (taking into account the timing and amounts of cash to
be received by it and the amounts to be payable on or in respect of its
obligations); and (d) such Subsidiary Guarantor does not intend to hinder, delay
or defraud either present or future creditors. In addition, such Subsidiary
Guarantor will have received fair consideration and reasonably equivalent value
in exchange for incurring its Debt under this Subsidiary Guaranty Agreement.

(j) Such Subsidiary Guarantor has made its appraisal of and investigation into
the business, prospects, operations, property or assets, condition (financial or
otherwise) and creditworthiness of Pulitzer, STL Post-Dispatch and any other
Subsidiary Guarantors and has made its decision to enter into this Subsidiary
Guaranty Agreement independently based on such documents and information as it
has deemed appropriate and without reliance upon any of the Beneficiaries or any
of their partners, directors, trustees, members, officers, agents, designees or
employees, and such Subsidiary Guarantor has established adequate means of
obtaining from Pulitzer, STL Post-Dispatch and any other Subsidiary Guarantors,
on a continuing basis, financial or other information pertaining to the
business, prospects, operations, property, assets, condition (financial or
otherwise) of Pulitzer, STL Post-Dispatch and any other Subsidiary Guarantors;
and

(k) Neither such Subsidiary Guarantor nor its properties or assets have any
immunity from jurisdiction of any court or from any legal process (whether
through service of process or notice, attachment prior to judgment, attachment
in aid of execution, execution or otherwise) under applicable law.

4. TERMINATION; REINSTATEMENT.

This Subsidiary Guaranty Agreement shall remain in full force and effect until
all Guaranteed Obligations shall have been satisfied by payment in full in cash,
upon the occurrence of which this Subsidiary Guaranty Agreement shall, subject
to the immediately succeeding sentence, terminate. This Subsidiary Guaranty
Agreement shall continue to be effective, or be reinstated, as the case may be,
if at any time the payment, or any part thereof, of any of the Guaranteed
Obligations is rescinded or otherwise must be restored or returned by any
Beneficiary for any reason, including in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Pulitzer, STL
Post-Dispatch or any other Subsidiary Guarantor or in connection with the
application of applicable fraudulent conveyance or fraudulent transfer law, all
as though such payments had not been made.

5. PAYMENTS.

Each Subsidiary Guarantor hereby agrees that, upon the occurrence and during the
continuance of any Event of Default, upon demand, the Guaranteed Obligations
will be paid to each of the Beneficiaries without setoff or counterclaim in U.S.
dollars in immediately available funds at the location specified by such
Beneficiary pursuant to the Note Agreement.

 

10



--------------------------------------------------------------------------------

6. SEVERABILITY.

Whenever possible, each provision of this Subsidiary Guaranty Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Subsidiary Guaranty
Agreement shall be prohibited by or invalid under any such law or regulation, it
shall be deemed modified to conform to the minimum requirements of such law or
regulation, or, if for any reason it is not deemed so modified, it shall be
ineffective and invalid only to the extent of such prohibition or invalidity
without the remainder thereof or any of the remaining provisions of this
Subsidiary Guaranty Agreement being prohibited or invalid.

7. HEADINGS.

Section headings in this Subsidiary Guaranty Agreement are included herein for
convenience of reference only and shall not constitute a part of this Subsidiary
Guaranty Agreement for any other purpose or be given any substantive effect.

8. APPLICABLE LAW.

THIS SUBSIDIARY GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

9. ENTIRE AGREEMENT.

This Subsidiary Guaranty Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof and supersedes any and all
prior or contemporaneous commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the Subsidiary Guarantors, on the
one hand, and the Beneficiaries, on the other hand. There are no oral agreements
between the Subsidiary Guarantors, on the one hand, and the Beneficiaries, on
the other hand.

10. CONSTRUCTION.

Each of the Subsidiary Guarantors and the Beneficiaries acknowledges that it has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Subsidiary Guaranty Agreement with such legal
counsel.

11. ADDITIONAL SUBSIDIARY GUARANTORS.

The initial Subsidiary Guarantors hereunder shall be (i) Fairgrove LLC;
(ii) Flagstaff Publishing Co.; (iii) Hanford Sentinel Inc.; (iv) Amplified
Digital, LLC; (v) Napa Valley Publishing Co.; (vi) Pantagraph Publishing Co.;
(vii) Pulitzer Missouri Newspapers, Inc.; (viii) Pulitzer Network Systems LLC;
(ix) Pulitzer Newspapers, Inc.; (x) Pulitzer Technologies, Inc.; (xi) Santa
Maria Times, Inc.; (xii) Southwestern Oregon Publishing Co.; (xiii) STL
Distribution Services LLC; (xiv) Suburban Journals of Greater St. Louis LLC;
(xv) Ynez Corporation; and (xvi) Star Publishing Company. From time to time
subsequent to the date hereof, additional Subsidiaries and/or Affiliates of
Pulitzer may become parties hereto, as additional Subsidiary Guarantors (each,
an “Additional Subsidiary Guarantor”), by executing a Joinder Agreement

 

11



--------------------------------------------------------------------------------

substantially in the form of Exhibit A attached hereto (each, a “Joinder
Agreement”). Upon the delivery of a Joinder Agreement to the Beneficiaries, such
Additional Subsidiary Guarantor shall be a Subsidiary Guarantor and shall be as
fully a party hereto as if such Additional Subsidiary Guarantor were an original
signatory hereof.

12. COUNTERPARTS; EFFECTIVENESS.

This Subsidiary Guaranty Agreement and any amendments, waivers, consents, or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.

This Subsidiary Guaranty Agreement shall become effective as to each Subsidiary
Guarantor upon the execution and delivery of a counterpart hereof by such
Subsidiary Guarantor (whether or not a counterpart hereof shall have been
executed by any other Person) and receipt of written or telephonic notification
of such execution and authorization of delivery thereof.

Delivery of an executed counterpart hereof by any Subsidiary Guarantor by
facsimile or electronic pdf shall be as effective as delivery of a manually
executed counterpart hereof and shall be considered a representation that an
original executed counterpart hereof will be delivered.

13. WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS.

No amendment or waiver of any term or provision of this Subsidiary Guaranty
Agreement or consent to any departure by any Subsidiary Guarantor therefrom
shall in any event be effective unless the same is in writing and signed by the
Required Holders and, in the case of an amendment, the Subsidiary Guarantors;
provided, however, that no such amendment reducing any payment obligations under
this Subsidiary Guaranty Agreement shall be effective unless signed by each
Beneficiary. This Subsidiary Guaranty Agreement is a joint and several
continuing guaranty and shall be binding upon each Subsidiary Guarantor and its
successors and assigns; provided, however, that no Subsidiary Guarantor shall
assign this Subsidiary Guaranty Agreement or any of the rights or obligations of
such Subsidiary Guarantor hereunder without the prior written consent of the
Required Holders. This Subsidiary Guaranty Agreement shall inure to the benefit
of each of the Beneficiaries and its successors, assigns and transferees.

14. ADDRESS FOR NOTICES.

Any notice or other communication hereunder shall be addressed and delivered
(i) if to any Purchaser or its nominee, addressed as specified for such
communications in the Purchaser Schedule attached to the Note Agreement, or at
such other address, facsimile number or e-mail address as such Purchaser or its
nominee shall have specified to STL Post-Dispatch, on behalf of each of the
Subsidiary Guarantors, in writing, (ii) if to any other Beneficiary, addressed
to such Person at such address, facsimile number or e-mail address as it shall
have specified in writing to STL Post-Dispatch or, if any such Person shall not
have so specified an address, facsimile number or e-mail address, then addressed
to such Person in care of the last holder of Notes held by such Person which
shall have so specified an address, facsimile number or e-mail address to

 

12



--------------------------------------------------------------------------------

STL Post-Dispatch, and (iii) if to any Subsidiary Guarantor, addressed to such
Subsidiary Guarantor care of Pulitzer, at Pulitzer’s address, facsimile number
or e-mail address set forth in the Note Agreement, or at such other address,
facsimile number or e-mail address as such Subsidiary Guarantor shall have
specified to each of the Beneficiaries in writing.

15. FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE.

No failure or delay on the part of any Beneficiary in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing under this Subsidiary Guaranty Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

16. PERSONAL JURISDICTION.

Each Subsidiary Guarantor irrevocably agrees that any legal action or proceeding
with respect to this Subsidiary Guaranty Agreement, the Note Agreement, the
Notes, the Transaction Documents or any of the agreements, documents or
instruments delivered in connection herewith or therewith shall be brought in
the courts of the State of New York or the United States of America for the
Southern District of New York as the Required Holders may elect, and, by
execution and delivery hereof, each Subsidiary Guarantor accepts and consents
to, for itself and in respect of its property, generally and unconditionally,
the jurisdiction of the aforesaid courts and agrees that such jurisdiction shall
be exclusive, unless waived by the Required Holders in writing, with respect to
any action or proceeding brought by such Subsidiary Guarantor against any
Beneficiary. Each Subsidiary Guarantor hereby waives, to the full extent
permitted by law, any right to stay or to dismiss any action or proceeding
brought before said courts on the basis of forum non conveniens.

17. WAIVER OF JURY TRIAL.

THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SUBSIDIARY GUARANTY
AGREEMENT, THE NOTE AGREEMENT, THE NOTES, OR ANY OTHER TRANSACTION DOCUMENT, OR
ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE SUBJECT MATTER OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS SUBSIDIARY GUARANTY
AGREEMENT, AND THAT EACH WILL CONTINUE TO

 

13



--------------------------------------------------------------------------------

RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF THE PARTIES HERETO
FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS SUBSIDIARY GUARANTY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed as of the date first above written.

 

SUBSIDIARY GUARANTORS:

 

FLAGSTAFF PUBLISHING CO.

HANFORD SENTINEL INC.

NAPA VALLEY PUBLISHING CO.

PANTAGRAPH PUBLISHING CO.

PULITZER MISSOURI NEWSPAPERS, INC.

PULITZER NEWSPAPERS, INC.

PULITZER TECHNOLOGIES, INC.

SANTA MARIA TIMES, INC.

SOUTHWESTERN OREGON PUBLISHING CO.

STAR PUBLISHING COMPANY

YNEZ CORPORATION

By:   /s/ C. D. Waterman III Name:   C. D. Waterman III Title:   Secretary

 

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

FAIRGROVE LLC

 

By: ST. LOUIS POST-DISPATCH LLC, Managing Member

 

By: PULITZER INC., Managing Member

By:   /s/ C. D. Waterman III Name:   C. D. Waterman III Title:   Secretary

 

AMPLIFIED DIGITAL, LLC

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

 

By: PULITZER INC., Managing Member

By:   /s/ C. D. Waterman III Name:   C. D. Waterman III Title:   Secretary

 

[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

 

Exhibit A-1



--------------------------------------------------------------------------------

JOINDER AGREEMENT

TO

SUBSIDIARY GUARANTY AGREEMENT

ADDITIONAL SUBSIDIARY GUARANTOR: Reference is made to that certain Subsidiary
Guaranty Agreement, dated as of May 1, 2013 (as the same may from time to time
be amended, restated, supplemented or otherwise modified, the “Subsidiary
Guaranty Agreement”), entered into by certain Affiliates and Subsidiaries of
Pulitzer Inc. (“Pulitzer”) and St. Louis Post-Dispatch LLC (“STL Post-Dispatch”)
(the “Subsidiary Guarantors”), in favor of the Beneficiaries identified therein.
Capitalized terms not defined in this Joinder Agreement shall have the meanings
given to them in the Subsidiary Guaranty Agreement. The undersigned acknowledges
and agrees it is (or, concurrently with the execution and delivery of this
Joinder Agreement, will become) a Subsidiary Guarantor and that, by its
execution and delivery of this Joinder Agreement to the Beneficiaries, it hereby
joins and for all purposes becomes a Subsidiary Guarantor under, and a party to,
the Subsidiary Guaranty Agreement, and does hereby unconditionally, absolutely
and irrevocably guarantee to each of the Beneficiaries the complete payment when
due (whether at stated maturity, by acceleration or otherwise) and due
performance of all Guaranteed Obligations, and does hereby fully assume and
undertake to perform all rights, benefits, burdens, obligations and liabilities
of a Subsidiary Guarantor under the Subsidiary Guaranty Agreement.

                                     , a
                                                 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

Exhibit A-2